Citation Nr: 0409621	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-08 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as ten percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1972 to November 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2000 and October 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The RO denied entitlement to service 
connection for hepatitis, and an evaluation in excess of 10 
percent for duodenal ulcer.  

In July 2002, the veteran submitted claims of entitlement to 
service connection for anxiety and depression, tuberculosis, heart 
disease, hypertension, and a throat condition.  The RO 
acknowledged receipt of these claims in May 2003, and a rating 
decision denying those claims was issued in September 2003.  The 
record before the Board does not reflect that the veteran has 
disagreed with or appealed those determinations, although the 
period in which timely disagreement or appeal may be submitted has 
not yet expired.  Those claims are not before the Board on appeal 
at this time.

The Board notes that, at a personal hearing conducted in September 
2002, the veteran testified as to his belief that he had a hiatal 
hernia, gastroesophageal reflux disease, and hemorrhoids as the 
result of his duodenal ulcer disease, in addition to his testimony 
that he had a throat disorder (esophageal stricture) as a result 
of his service-connected disability.  As these claims have been 
neither procedurally prepared nor certified for appellate review, 
the Board is referring them to the RO for initial consideration 
and any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

As to the issue of entitlement to service connection for hepatitis 
C, this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you, the veteran, 
if further action is required on your part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all other evidence 
necessary for the equitable disposition of his claim.

2.  The veteran's duodenal ulcer disability is manifested by a 
well-healed ulcer of the duodenal bulb and by the need for 
continuing control of acidity with medications, but is not 
manifested by frank bleeding, emesis, hematemesis, melena, or 
other symptoms, and the presence of symptoms has been attributed 
to disorders other than the service-connected ulcer disease.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA regulations, 
and in the interpretation of laws and regulations governing 
veterans' benefits.  

One of the changes in the applicable law during the pendency of 
this claim was enactment in November 2000 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and information 
necessary to substantiate his or her claim and inform the claimant 
whether he or she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that the duty 
to assist includes providing a medical examination or obtaining 
medical opinion if necessary to make a decision on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions under the 
VCAA.  Summarizing briefly those actions, in an October 2000 
rating decision, prior to enactment of the VCAA, the RO explained 
the criteria for a 10 percent evaluation and for a 20 percent 
evaluation for ulcer disease.  The RO also explained that 
consideration of an extraschedular rating disclosed no facts 
reflecting an exceptional or unusual disability picture.

In April 2001, the RO issued a letter which corrected and expanded 
the information provided in previous letters.  The RO specifically 
advised the veteran as to how this notification affected the 
period in which he might timely appeal the RO's October 2000 
denial of an increased rating.  The RO also advised the veteran as 
to what evidence was lacking that might substantiate his claim.  


The letter specifically advised the veteran of the enactment of 
the VCAA and outlined the provisions of that act.  The letter 
described the veteran's responsibilities and the efforts that VA 
would make to assist in the development of his claim.  

In a June 2001 letter the RO again advised the veteran of the 
enactment of the VCAA, and advised him of VA's duties to notify 
and assist him in the development of his claim, and advised him to 
tell VA about "any additional information or evidence" that he 
wanted VA to attempt to obtain.

A statement of the case (SOC) issued in April 2002 addressed only 
the evaluation of the veteran's duodenal ulcer disability.  The 
SOC provided the criteria for all evaluations available under 
Diagnostic Code 7305.  

A supplemental statement of the case (SSOC) issued in June 2002 
addressed additional VA clinical records, including records 
reflecting the report of an esophagogastroduodenoscopy, received 
since the prior SOC.  

In April 2002 the veteran was again advised by letter from the RO 
as to the evidence required to show entitlement to an increased 
evaluation for duodenal ulcer.  This letter provided the criteria 
for each evaluation level for a duodenal ulcer, advised the 
veteran of the information or evidence he could supply to assist 
in substantiating his claim, and advised him as to what VA had 
done to assist with his claim and as to VA's duty to further 
assist in developing the claim.

The VCAA provides that the duty to assist includes providing any 
medical examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  In this case, the claimant has been 
afforded a VA examination pertinent to his duodenal ulcer in April 
2000, July 2000, August 2000, November 2000, July 2002, and 
December 2002.  The duty to provide medical examination and to 
obtain medical opinion has been fulfilled. 



The many communications of record amply demonstrate that VA has 
complied with VCAA requirements to notify and assist the claimant.  
It has been less than one year since the RO last advised the 
claimant of the provisions of the VCAA, but the VCAA does not bar 
the Board from completing appellate review of this claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, § ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to enactment of the 
VCAA.  The veteran was advised of the enactment of the VCAA soon 
after the act was signed into law, and was advised of the 
provisions of the VCAA several times before he perfected his 
substantive appeal in this case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim 
for an increased evaluation addressed in this decision, the timing 
of the notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly cure 
a defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 428, 429.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  

The only way the AOJ could provide such a notice in cases such as 
this, where an initial adjudicative determination was issued prior 
to enactment of the VCAA, however, would be to vacate all initial 
adjudicative determinations which had not yet become final when 
the VCAA was enacted, and would nullify the notice of disagreement 
and substantive appeal of the initial adjudication in this case 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is no 
basis for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 428, 429.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice as to the claim for service connection 
addressed in this decision was harmless error.  While the notice 
of enactment of the VCAA provided to the appellant in April 2001 
was not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  The Board finds that there is no prejudicial error to 
the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was advised that 
he should submit "any evidence" he had, and was afforded numerous 
opportunities to do so.  The Board finds that the many 
notifications of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding his claim.

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claims may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has fully 
satisfied its duties to inform and assist the veteran as to the 
claim addressed in this decision in this case.  


Factual Background

The service medical records reflect that duodenal ulcer disease 
was diagnosed on radiologic examination during service, and 
antacids were prescribed before the veteran's separation from 
service.  In an October 1974 rating decision the RO awarded 
service connection for a duodenal ulcer, and a 10 percent 
evaluation was assigned under Diagnostic Code 7305.

In his June 2000 claim for an increased evaluation for service-
connected duodenal ulcer disability, the veteran stated that his 
treatment was through the VA Medical Center (VAMC).  VA clinical 
records reflect that epigastric tenderness was noted in May 2000, 
and he continued taking Tagamet.

On VA examination conducted in July 2000, the veteran reported 
increased anxiety, which had caused increased abdominal symptoms 
related to his ulcer.  He stated that his abdomen was swelling on 
a daily basis.  He described this discomfort as a pressure with 
sharp pain in the area of the right lower quadrant.  He reported 
some heartburn and epigastric distress, relieved with milk or 
over-the-counter Tagamet.  He was sleeping on two pillows at 
night.  He denied nausea or vomiting.  He reported an approximate 
10-pound weight gain over the past year.  The abdomen was flat and 
non-distended.  There was some tenderness to palpation over the 
right upper quadrant.  There was no hepatomegaly, no splenomegaly, 
and bowel sounds were audible.  The examiner concluded that the 
veteran had a history of peptic ulcer disease.  

In August 2000, an esophagogastroduodenoscopy (EGD) was performed.  
The veteran stated he had last had such examination in 1988.  The 
esophagus was normal.  The gastroesophageal (GE) junction was 
normal and revealed no ulceration.  The stomach revealed only mild 
antritis.  There were no ulcerations of the stomach.  The duodenum 
revealed duodenitis with evidence of old healed ulcerations.  The 
veteran was examined for H. pylori.  The assessment was history of 
peptic ulcer disease and evidence of healed ulcerations.  

In November 2000, an EGD was again performed.  At that time, the 
esophagus was normal.  The stomach and duodenum were normal.  
There was a well-healed ulcer in the duodenal bulb.  The examiner 
concluded that there was a well-healed duodenal ulcer; otherwise, 
the EGD was normal.

VA outpatient treatment records from November 2000 to March 2002 
consistently reflect that gastrointestinal examinations disclosed 
no abdominal pain, nausea, vomiting, hematemesis, or bright red 
blood by rectum, and the abdomen was described as soft, non-
tender, non-distended, with normal bowel sounds.  

The summary of hospitalization in March 2002 is devoid of evidence 
as to diagnosis of, treatment of, or complaints of peptic ulcer 
disease.  Due to complaints of pain, esophageal spasm was 
suspected in April 2002, but, after evaluation was conducted, the 
examinations disclosed that the veteran's symptoms were due to 
cardiac problems, rather than to the duodenal ulcer.

An esophagram conducted in June 2002 disclosed focal stricture in 
the cervical esophagus.  No reflux was elicited during the 
examination.

July 2002 VA outpatient treatment notes reflect that the veteran 
complained of feeling like there was gas in his chest, throat, 
neck, and shoulders.  He denied use of cocaine but stated that 
cocaine might help his symptoms.  An EGD in July 2002 disclosed a 
dilated vein in the esophagus, and a small hiatal hernia, but was 
otherwise normal.  The veteran complained of difficulty swallowing 
solids and complained of heartburn.  The provider concluded that, 
since there was an abnormal barium esophageal study but normal 
EGD, motility studies should be conducted to determine if motility 
dysfunction was causing dysphagia.

In August 2002, during VA outpatient treatment, the veteran 
complained of severe pain.  On evaluation the pain receded, but 
the physicians cautioned him about his excessive use of 
methocarbamol (Robaxin).  

An August 2002 VA examination disclosed generalized tenderness 
across the abdomen, more so in the epigastric area.  There was no 
rebounding or spasm.  Bowel sounds were normal.  The veteran 
denied nausea or vomiting but reported occasional blood in his 
stools.  He complained of being distended all the time.  The 
examiner concluded that, although the veteran had numerous medical 
problems, his duodenal ulcer was by history and was resolved.

At a September 2002 personal hearing, the veteran testified that 
he knew that his service-connected duodenal ulcer disease was 
getting worse because it had caused him to have gastric reflux 
disease and a swollen vein in his esophagus.  He stated that he 
had frequent heartburn.  He also testified that his ulcer disease 
had caused hemorrhoids.  He further testified that he never had 
any vomiting because it was so difficult for anything to come out 
of his throat.  He testified that he had a very severe attack of 
ulcer pain during recent VA outpatient treatment. 

On VA examination conducted in December 2002, the veteran told the 
examiner that he had gastroesophageal reflux disease, abnormal 
esophageal veins, and hemorrhoids secondary to his duodenal ulcer 
disease.  He complained of dysphagia.  He reported that he 
occasionally choked on liquids but noted more difficulty with 
pills and solid foods.  He stated he was unable to swallow even 
saliva when he was "swollen up."  He stated that his duodenal 
disease caused gas to build up, which caused his esophagus to 
close up.  He stated he had vomited blood several times, with the 
last episode being several months ago.  He reported two or three 
episodes of heartburn every week despite taking Prevacid and 
Reglan.  He denied weight loss or nocturnal symptoms, indicating 
that his symptoms could occur at any time of the day.  The 
abdominal examination was essentially unremarkable.  There was no 
evidence of peptic ulcer disease noted on that examination.  

The physician concluded that the veteran's current symptoms did 
not appear to be related to any peptic ulcer disease or 
abnormality of the pylorus, antrum, or duodenum.  The examiner 
discussed whether the reported episodes of vomiting could be due 
to hiatal hernia or reflux episodes, but noted that the chest pain 
the veteran complained of was relieved with isosorbide dinitrate 
and was reproducible with exercise.  

For purposes of reference only, and without reliance thereon, the 
Board notes that isosorbide dinitrate is a medication having 
coronary and peripheral vasodilating properties, used in treatment 
of coronary insufficiency and angina pectoris.  Dorland's 
Illustrated Medical Dictionary 861 (27th ed. 1988).  

The examiner likewise concluded that the veteran's chronic 
intermittent abdominal pain with cramps and altered bowel habits 
was more likely explained by irritable bowel syndrome than by 
ulcer disease.  The examiner concluded that it was difficult to 
make a connection between ulcer disease and the veteran's symptoms 
at this point, especially since recent endoscopy showed no 
evidence of active ulcer disease, but the examiner indicated that, 
if there was any question, a repeat upper endoscopy might be 
necessary.

The summary of a December 2002 hospitalization discloses that the 
veteran was admitted for chest pain.  Physical examination during 
that hospitalization disclosed that the abdomen was soft, 
nontender, nondistended, with normal bowel sounds.  A diagnosis of 
Prinzmetal's angina was assigned.  

In January 2003, the veteran sought emergency room treatment, 
denying chest pain but reporting abdominal pain.  However, on 
evaluation, his abdominal pain was attributed to intoxication or 
to his cardiac status; an abnormal EKG was noted, although 
improved from his December 2002 hospitalization following 
myocardial infarction.  

Many 2003 outpatient treatment notes reflect that the veteran did 
not report for gastrointestinal motility studies.  He stated that 
he was told the studies were not needed.  The scheduled studies 
were esophageal manometry and 24-hour pH monitoring.

The summary of an August 2003 hospitalization reflected that the 
veteran continued to have atypical chest pain and unstable angina 
relieved with nitroglycerin.  These symptoms were attributed to 
his cardiac status.


Criteria

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, the diagnostic 
code used to evaluate duodenal ulcers, a 10 percent evaluation 
requires evidence of a mild ulcer with recurring symptoms once or 
twice a year.  38 C.F.R. § 4.114.  To merit the next higher rating 
of 20 percent under Diagnostic Code 7305, there must be evidence 
of recurring episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  Id.  To merit the next higher evaluation 
of 40 percent, the evidence must establish moderately severe 
symptoms of impairment manifested by weight loss and anemia; or 
recurrent incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  Id.  The maximum 
evaluation available under this diagnostic code, a 60 percent 
evaluation, requires evidence of a severe ulcer, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  DC 7305.


Analysis

The medical evidence in this case is unfavorable to the veteran's 
claim.  Although abdominal tenderness was noted on objective 
examination in July 2000, the duodenal ulcer disability was 
apparently not the cause of that abdominal tenderness, as EGD 
examination in August 2000 revealed healed ulcerations, although 
the veteran had duodenitis and antritis.  

Repeat EGD in November 2000 disclosed that the stomach and 
duodenum were normal, and that there was a well-healed ulcer in 
the duodenal bulb.  Physical examinations from November 2000 to 
March 2002 disclosed no abdominal tenderness or other 
symptomatology addressed in the rating criteria for duodenal 
ulcers.  

The clinical records reflect that the veteran was admitted for VA 
inpatient hospitalization on several occasions during this period, 
and several medical disorders were diagnosed, including cardiac 
disorders, but the records are devoid of any evidence that he 
required treatment for his service-connected duodenal ulcer 
disability, other than continuation of medications prescribed to 
control that disorder, such as Prevacid, Reglan, or Tagamet.  

The Board notes that the veteran complained of symptoms initially 
suspected to be linked to ulcer disability, such as abdominal pain 
and chest pain, on several occasions.  However, in each instance, 
when medical evaluation of the complaint was conducted, the 
complaints and symptoms were found to be due to a medical disorder 
other than the service-connect ulcer disability.

Repeat EGD in July 2002 again disclosed that the ulcer disability 
was not active, but disclosed that the veteran had a small hiatal 
hernia.  The examiner who conducted VA examination in December 
2002 concluded that his symptoms of abdominal discomfort were not 
due to peptic ulcer disease or to any disorder of the pylorus, 
antrum, or duodenum.

The evidence of record reflects that the veteran has numerous 
medical disorders other than his service-connected duodenal ulcer 
disability.  Although the medical evidence reflects that his 
duodenal ulcer is healed, and has remained healed, during the 
pendency of this claim, the 10 percent evaluation currently 
assigned cannot be reduced because that evaluation has been in 
effect since 1974, more than 20 years.  Under VA regulations, an 
evaluation in effect for 20 years is protected, and cannot be 
reduced.  38 C.F.R. § 3.951(b) (2003).  



The medical evidence and opinions establish that the veteran's 
symptoms are not due to any ulcer disability.  The medical 
evidence is against the claim for an evaluation for ulcer 
disability in excess of 10 percent.

The Board notes the veteran's testimony as to his belief that he 
is entitled to an increased evaluation for his duodenal ulcer 
because that service-connected disability resulted in difficulty 
swallowing (a stricture in the esophagus), a hiatal hernia, and 
hemorrhoids.  He is not entitled to an increased evaluation for 
his duodenal ulcer disability based on symptoms attributed to a 
different diagnosed medical disorder.  If he believes that his 
service-connected ulcer disability has caused another medical 
disorder, he may seek service connection for such a disorder, and 
the Board notes that claims for service connection for disorders 
which were the subject of the veteran's testimony at his personal 
hearing have been REFERRED to the RO in the Introduction to this 
decision.  However, the veteran's belief that he has another 
disorder that was caused by his service-connected disorder cannot 
serve as the basis for an increased evaluation for the service-
connected disability.  

In this case, the veteran has not explicitly raised a claim of 
entitlement to an extraschedular rating.  However, in the rating 
decision issued in October 2000, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected duodenal ulcer disease.  Since this matter has 
been adjudicated by the RO, the Board will, accordingly, address 
the provisions of 38 C.F.R. § 3.321(b)(1).

Extraschedular ratings are awarded in the exceptional case where 
the schedular evaluations are found to be inadequate.  For the 
grant of an extraschedular evaluation, there must be a finding 
that the case presents such an unusual or exceptional disability 
picture, with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).




In the present case, the veteran's service-connected duodenal 
ulcer is not shown to have required frequent periods of 
hospitalization or to have markedly interfered with employment.  

Instead, the evidence of record establishes that, although the 
veteran has manifested numerous symptoms during the pendency of 
this claim, each of those symptoms has been medically attributed 
to a disorder other than the service-connected ulcer disease.  

Accordingly, the Board finds that further consideration of this 
matter under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
necessary or appropriate.

The preponderance of the medical evidence is against the claim.  
In fact, the only evidence of record which supports the veteran's 
claim is his own written and oral statements as to his belief that 
his ulcer disorder has increased in severity, which contrasts with 
the medical evidence that the ulcer is healed and has remained 
healed.  

His lay belief is not sufficient evidence that the service-
connected disability has increased in severity to warrant an 
increased evaluation, in the absence of supporting clinical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the medical evidence is against the 
claim, the balance of the positive evidence with the negative 
evidence is not in equipoise as to warrant a favorable decision, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  


ORDER

Entitlement to an evaluation in excess of 10 percent for duodenal 
ulcer is denied.



REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and require remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) 
(2003).

An October 2002 VA medical statement indicates that the veteran 
was "given unsafe immunizations in the military and this is the 
likely source of his hepatitis C."  However, the Board notes that 
the service medical records associated with the claims file 
provide no information as to the immunizations or vaccinations 
that the veteran received in service.  Thus, this medical opinion, 
based solely on the history as reported by the veteran, is of 
little persuasive value or weight.  

An additional attempt to obtain records of the immunizations 
should be made.  If no records of the types of vaccinations the 
veteran received can be located, the service department should be 
asked to identify the types of the vaccinations or immunizations 
given at the time of his induction into active service in August 
1972, and should be asked to specify the method of administration 
of such immunizations or vaccinations, if possible.


Moreover, the Board notes that the October 2002 medical statement 
does not reference the veteran's in-service or post-service 
intravenous drug use.  In particular, the Board notes that, at his 
September 2002 personal hearing, he acknowledged that he used 
intravenous drugs during service for his nerves and his ulcers.  

He further testified that he was exposed to blood during several 
incidents of his service, including during an altercation in a 
bar.  He further testified that immunization shots were given by 
air guns during his service and that if somebody moved while the 
shot was being given, the blood would splash.  Medical opinion 
addressing all risk factors is required.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VBA AMC 
or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The claims file must be reviewed by the VBA AMC to ensure that 
all notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



3.  The VBA AMC should ask the veteran to identify all sources of 
treatment or evaluation, VA and non-VA, for hepatitis C, since May 
2003.  He should also identify any and all providers who may have 
additional relevant evidence which has not yet been associated 
with the claims files.  After obtaining appropriate authorization, 
any identified medical records not currently on file should be 
obtained.

4.  In April 2002, the veteran notified VA that he was receiving 
Social Security Administration (SSA) benefits.  The VBA AMC should 
request his records from SSA.  

The veteran should be asked to identify any other disability 
evaluations that were conducted.  If he identifies any additional 
evaluations, and provides the address or other sufficient 
information, the identified record should be obtained.

5.  The VBA AMC should make an additional attempt to obtain 
service immunization records for the veteran, or any other records 
which might disclose such information.  The VBA AMC should ask the 
National Personnel Records Center (NPRC) to search for any 
additional service medical records for the veteran, any and all 
service personnel information, or any other record which might 
show what immunizations were given in service.  If no additional 
records can be found, or if they have been destroyed, the VBA AMC 
should ask for specific confirmation of that fact.

6.  If no immunization records for the veteran are located by the 
NPRC, the AMC should request service department records which 
would show immunizations normally given and the usual method of 
administration at the relevant time, August 1972.  If records are 
located which show what immunizations were received, but not how 
those immunizations were administered, the AMC should ask the 
service department to supply that information.

7.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

8.  Thereafter, the VBA AMC should arrange for a VA special 
gastrointestinal examination of the veteran for the purpose of 
ascertaining the most likely etiology of hepatitis C.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file, 
including the veteran's testimony at a September 2002 hearing, was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

The examiner must be requested to address the following medical 
issues:

Is it at least as likely as not that the veteran's current 
hepatitis C is a consequence of an incident of service other than 
his self-administration of intravenous drugs, or if preexisting 
service, was aggravated thereby?  

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

9.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

10.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to service connection for hepatitis C.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for hepatitis C, and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



